            Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 1 of 32



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 THE PROTECT DEMOCRACY PROJECT, INC.
 2020 Pennsylvania Ave., NW, #163
 Washington, D.C. 20006


                        Plaintiff,

        v.
                                                        Civil Action No. 1:20-cv-02214
 UNITED STATES POSTAL SERVICE,
 475 L’Enfant Plaza SW
 Washington, D.C. 20260


                        Defendant.



                                         COMPLAINT

                Plaintiff The Protect Democracy Project, Inc. (“Protect Democracy”) brings this

action against Defendant United States Postal Service (“USPS”) to compel compliance with the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. Plaintiff alleges as follows:

                                       INTRODUCTION

       1.       Plaintiff seeks an Order requiring USPS to provide, on an expedited basis,

documents responsive to FOIA requests related to the agency’s preparations for the anticipated

surge in voting by mail in the 2020 general election.

       2.       The election is less than three months away. The early voting process, including

both in-person voting and the distribution of mail ballots, will begin shortly in a number of

states. In a closely contested election, with a high percentage of voting by mail, widespread mail

delays causing ballots to go uncounted could influence the outcome, undermining the legitimacy
            Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 2 of 32




of the result. It is difficult to conceive of a more pressing and important policy matter worthy of

public debate – all the more so in the face of an unprecedented global pandemic.

       3.       Over the past five months, since mid-March, COVID-19 has upended every

aspect of Americans’ lives. The highly transmissible nature of the virus and the enhanced risk to

older and medically compromised individuals has made formerly straightforward tasks difficult

or impossible to carry out. As reflected in a number of primary and special elections since the

onset of the pandemic, voting in person – exercising a citizen’s most fundamental right in our

democracy – has become challenging and potentially dangerous.

       4.       In some cases, fewer polling places have been made available to voters. Poll

workers, many of them older citizens volunteering their time, have been understandably

unwilling to participate for fear of exposure to the virus. So, too, voters have been fearful of

showing up in person to vote – a wholly reasonable fear. For example, a study of the April 7,

2020 Wisconsin primary found a statistically significant association between in-person voting

and the spread of COVID-19 two to three weeks after the election.1

       5.       As a result of these COVID-related concerns, a substantially higher than usual

number of primary and special election voters chose to cast their ballots by mail. Some states

saw requests for mail ballots increase by hundreds of thousands or even more than a million. So,

for example, Wisconsin experienced an increase of more than a million absentee ballots returned

by mail – 440% more than the number cast in its April 2016 election. In some primaries, the

vast majority of votes were votes by mail – e.g., 85% in Kentucky. An even greater upsurge in



1
 David Wahlberg, 71 People Who Went to the Polls on April 7 Got COVID-19; Tie to Election
Uncertain, Wis. State J. (May 16, 2020), https://madison.com/wsj/news/local/health-med-fit/71-
people-who-went-to-the-polls-on-april-7-got-covid-19-tie-to/article_ef5ab183-8e29-579a-a52b-
1de069c320c7.html




                                                 2
            Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 3 of 32




voting by mail is expected in the upcoming November 2020 general election, with many millions

of mailed ballots placing strains on an already overburdened state and local election system, and

on an overburdened U.S. Postal Service.

       6.       Even before the pandemic, USPS was suffering operational difficulties. For

example, a report by the USPS Office of Inspector General following the November 2018 mid-

term elections found that the seven worst performing USPS facilities – which includes facilities

in Florida, Ohio and Wisconsin – delivered on average only 84.2% of election mail on time.

And on-time mail delivery worsened dramatically in 2019.

       7.       Since the onset of the pandemic in March, USPS’s operations have been further

compromised, resulting in thousands of lost or delayed mail ballots in this spring’s primary

elections, a failure that threatens to recur in November. The majority of the agency’s 630,000

employees are essential workers who are unable to work remotely. As of mid-June, before the

current surge of infections in parts of the country, more than 3,000 postal workers had tested

positive for COVID-19, 67 had died of the virus, and 5,800 were under quarantine. With health

care experts warning of a possible second wave of COVID-19 in the fall, along with the flu,

large numbers of USPS employees will likely be unable to report for duty.

       8.       The agency’s ability to perform its work has also been undermined by severe

financial strains. From 2007 to mid-2020, USPS recorded cumulative net losses of $83.1 billion.

It has approximately $161 billion in debt, creating an ongoing, substantial drain on its already

limited resources – and requiring it to defer necessary capital improvements, resulting in

deteriorating service.

       9.       At the same time, the recently installed Postmaster General has issued new rules

eliminating overtime and slowing down delivery of mail across the system. Among other things,




                                                 3
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 4 of 32




he directed that mail be left behind at distribution centers for delivery the next day if taking the

time to collect it would delay mail carriers, a departure from the longstanding practice of not

leaving any mail behind and making multiple trips to ensure timely delivery.2 After just two

weeks following the implementation of these policies on July 13, USPS had already experienced

backlogs and delays, even for Express Mail, with bins of mail ready for delivery sitting in post

offices. Without the ability to work overtime, Postal Service employees say the logjam is

worsening.3

       10.     Taken together, these circumstances call into question USPS’s readiness for the

November 2020 election. Whatever may be the merits of the recent policy changes, the agency’s

preparations for voting by mail in the November 2020 election, including outreach to and

coordination with state election officials, is indisputably a matter of high public importance. The

need for an effective vote-by-mail system this November – one that ensures, along with in-

person balloting, the realization of every citizen’s fundamental right to have his or her vote

counted – is clear.

       11.     In order to exercise their role as representatives of the people, including taking

necessary steps to ensure that USPS is able to handle the anticipated surge in voting by mail,

members of Congress have asked USPS to provide documents and regular briefings on its

election mail plan, and have pressed for federal legislation to address the issue. To date, USPS


2
 Jacob Bogage, Postal Service Memos Detail ‘Difficult’ Changes, Including Slower Mail
Delivery, Wash. Post (July 14, 2020),
https://www.washingtonpost.com/business/2020/07/14/postal-service-trump-dejoy-delay-mail/
3
 Michelle Ye Hee Lee & Jacob Bogage, Postal Service Backlog Sparks Worries That Ballot
Delivery Could Be Delayed in November, Wash. Post (July 30, 2020),
https://www.washingtonpost.com/politics/postal-service-backlog-sparks-worries-that-ballot-
delivery-could-be-delayed-in-november/2020/07/30/cb19f1f4-d1d0-11ea-8d32-
1ebf4e9d8e0d_story.html




                                                  4
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 5 of 32




has largely failed to respond to these Congressional requests. So, too, it is essential that the

people be able to provide their views on this matter of vital national significance. Neither

Congress nor the public can speak to these issues in an informed manner without access to

Defendant USPS’s records reflecting the steps the agency is – or is not – taking to prepare for

voting by mail in November.

       12.     Accordingly, on June 22 and June 23, 2020, Plaintiff submitted narrowly targeted

FOIA requests to Defendant. The first request sought a single, specific document:

               The outreach plan . . . as of June 15, 2020, governing contacts with
               state election officials and political parties regarding the
               anticipated increase in the volume of election mail in the 2020
               general election.

The second request was narrowly tailored as well. It covered just the period from March 1, 2020

to date and asked for documents focused on USPS’s preparations for handling the anticipated

increase in election mail in the 2020 general election.

       13.     In light of the very limited time before the November election, and the even

shorter time before voting by mail begins in many states, there is urgency in accessing the

information from Defendant USPS and making it widely available, which Plaintiff intends to do.

Accordingly, in order for the records to serve their purpose of timely informing the public on

these matters, Plaintiff sought expedited treatment of its requests. Despite the clear urgency of

Plaintiff’s requests, Defendant has to date (i) denied Plaintiff’s request for expedited processing,

without explanation; (ii) erroneously claimed that Plaintiff’s requests were overbroad and

burdensome, stating that it would “take no further action unless we hear back from you;” (iii)

failed to respond to Plaintiff’s good faith efforts to narrow its requests; and (iv) failed to comply




                                                  5
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 6 of 32




with FOIA’s mandate that it gather and review responsive documents and determine and

communicate the scope of documents it intends to produce and withhold.4

        14.    Plaintiff now seeks to compel Defendant to take these statutorily required steps,

and to produce:

    •   Within 24 hours of the issuance of this Court’s Order, the USPS outreach plan governing
        contacts with state election officials and political parties regarding the anticipated
        increase in the volume of election mail in the 2020 general election.

    •   Within 21 days of the issuance of this Court’s Order, or by another date certain to be
        determined by the Court, all non-exempt other requested records (or acknowledgment if
        no such records exist).

                                    JURISDICTION AND VENUE

        15.    The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

        16.    Venue is proper pursuant to 5 U.S.C. § 552(a)(4)(B).

                                            PARTIES

        17.    Plaintiff Protect Democracy is an organization with 501(c)(3) tax-exempt status,

incorporated under the laws of the District of Columbia, and located at 2020 Pennsylvania

Avenue, NW, #163, Washington, DC 20006. Plaintiff’s mission is to protect our democracy

from descending into a more authoritarian form of government and to work to uphold the

guardrails of democracy. Free, fair, and regular elections form the cornerstone of the American

experience, allowing citizens to exercise their most basic political right, the right to choose who

governs. As part of its mission, Plaintiff seeks to inform public understanding of operations and


4
   Notwithstanding these objections, USPS did respond to one item in Plaintiff’s requests,
producing three email calendar invitations for a call between Postal Service Board of Governors
Chairman Robert M. Duncan, Postal Service Governor Roman Martinez, and Secretary of
Treasury Steven Mnuchin. Defendant withheld from production a two-page summary of the call,
citing the deliberative process privilege, FOIA Exemption 5, 5 U.S.C. § 552(b)(5).




                                                 6
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 7 of 32




activities of the government, including the conduct of elections, by gathering and disseminating

information that is likely to contribute significantly to the public understanding of executive

branch operations and activities. Plaintiff regularly requests such information pursuant to FOIA.

        18.      Plaintiff intends to give the public access to documents transmitted via FOIA on

its website, https://protectdemocracy.org, and to provide information about and analysis of those

documents as appropriate.

        19.      Defendant USPS is an independent agency of the executive branch of the federal

government of the United States. USPS is headquartered at 475 L’Enfant Plaza SW,

Washington, D.C., 20260. USPS has possession, custody, and control of the documents that

Plaintiff seeks in response to its FOIA requests.

                                   FACTUAL ALLEGATIONS

   I.         The COVID-19 Pandemic Has Fundamentally Altered the Way Millions of
              Americans Cast Their Ballots

        20.      On March 13, 2020, President Trump issued a Proclamation Declaring a National

Emergency Concerning the Novel Coronavirus Disease (“COVID-19”) Outbreak. Because of

the highly contagious nature of the disease, the federal government (as well as state and local

governments) soon began to recommend, and in some cases require, that individuals refrain from

gathering in groups, especially indoors, and avoid large crowds.

        21.      As a result, many citizens declined to vote in person in the federal, state and local

primary elections that have occurred since March. Instead, record numbers of American voters

chose to vote by mail.




                                                    7
          Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 8 of 32




        22.    In 2018, 26 states and the District of Columbia had vote-by-mail rates under

10%.5 Now, states are facing historic rates of voting by mail, facilitated in part by policy

changes to accommodate voters’ fears of COVID-19 infections. Of the 15 states that did not

permit voters to request absentee ballots without an excuse, most have determined that the risk of

infection is a sufficient justification to vote by mailed absentee ballot.6

        23.    The primary elections of this spring and summer saw voters request and cast

ballots by mail in historic numbers. For example:

    •   In Wisconsin, over 1.3 million voters requested absentee ballots for the April 7, 2020
        primary election, and almost 1 million were completed and returned by mail to election
        offices, representing a 440% increase over the April 2016 election.7

    •   In New York, more than 1.7 million voters requested absentee ballots for the June 2020
        primary elections, a tenfold increase over 2016.8

    •   In Kentucky, 860,000 people requested mail-in ballots, and about 85% of the votes cast
        were by mail-in ballot. Only 15% voted in person.9


5
 Ryan McCarthy & Maryam Jameel, The Postal Service is Steadily Getting Worse – Can It
Handle a National Mail-In Election?, ProPublica (June 15, 2020),
https://www.propublica.org/article/the-postal-service-is-steadily-getting-worse-can-it-handle-a-
national-mail-in-election
6
 Wendy R. Weiser, To Protect Democracy, Expand Vote by Mail, Brennan Ctr. For Justice (June
30, 2020), https://www.brennancenter.org/our-work/analysis-opinion/protect-democracy-expand-
vote-mail
7
 Office of Inspector General, USPS, Timeliness of Ballot Mail in the Milwaukee Processing &
Distribution Center Service Area (July 7, 2020), available at
https://www.uspsoig.gov/sites/default/files/document-library-files/2020/20-235-R20.pdf
8
 Rachel Glickhouse, Electionland 2020: Kentucky and New York Vote, Trump on Mail Voting,
COVID Impacts and more, ProPublica (June 26, 2020),
https://www.propublica.org/article/electionland-2020-kentucky-and-new-york-vote-trump-on-
mail-voting-covid-impacts-and-more
9
 Paula Vasan, Kentucky Secretary of State Says Absentee Ballots Account for 85% of Vote,
WHAS 11 (June 24, 2020), https://www.whas11.com/article/news/local/kentucky-election-
absentee-vote-turnout/417-23f2bb1e-ea9a-4c7e-8202-c33f54063ab6




                                                   8
             Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 9 of 32




      •     In Washington, D.C., 91,000 voters requested an absentee ballot, 15 times the normal
            volume.10

      •     In the Georgia primaries, election officials faced a record demand for absentee ballots,
            sending out more than 1.5 million.11 More than 1.1 million absentee ballots were cast,
            five times as many as in the 2018 general election.12

      •     In Pennsylvania, roughly 1.9 million voters requested absentee ballots – 18 times as
            many as in the 2016 general election.13 Of those, approximately 1.4 million voters cast
            their ballots by mail, out of a total of roughly 2 million ballots cast.14

      •     In the Nebraska primaries on June 18, 80% of the record 471,000 ballots were cast by
            mail. Historically, only about 25% of ballots are cast by mail in Nebraska.15

      II.         USPS Operations Have Been Weakened By Financial Pressure and COVID-19

            24.      This unprecedented growth in demand for vote-by-mail services comes at a

difficult time for USPS. The agency is expected to be self-sustaining financially, and it has




10
   Nick Corasaniti Michael Wines, Beyond Georgia: A Warning for November as States
Scramble to Expand Vote-by-Mail, N.Y. Times (June 10, 2020),
https://www.nytimes.com/2020/06/10/us/politics/voting-by-mail-
georgia.html?searchResultPosition=20
11
     Id.
12
  Wendy R. Weiser, To Protect Democracy, Expand Vote by Mail, Brennan Ctr. For Justice
(June 30, 2020), https://www.brennancenter.org/our-work/analysis-opinion/protect-democracy-
expand-vote-mail
13
     Id.
14
   Nick Corasaniti Michael Wines, Beyond Georgia: A Warning for November as States
Scramble to Expand Vote-by-Mail, N.Y. Times (June 10, 2020),
https://www.nytimes.com/2020/06/10/us/politics/voting-by-mail-
georgia.html?searchResultPosition=20
15
  Chris Dunker, Mail-In Ballots Account for 80% of Votes Cast in Record-Breaking Primary,
Lincoln Jounral Star (June 18, 2020), https://journalstar.com/news/local/govt-and-
politics/elections/mail-in-ballots-account-for-80-of-votes-cast-in-record-breaking-
primary/article_079eda2a-7c35-54dc-92c4-cf8c0efc64ae.html




                                                     9
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 10 of 32




received no federal funds since 1982. In 2006, Congress enacted legislation requiring USPS to

prefund 75 years of retiree benefits in ten years, at a cost of approximately 110 billion dollars.16

       25.     From 2007 to mid-2020, USPS recorded cumulative net losses of $83.1 billion

including $9 billion in FY 2019 and a comparable amount expected in 2020, driven largely by a

decline in letter mail.17 As of late June, the agency had approximately $160.9 billion in debt,

$119.3 billion of which was due to its prefunding obligations, creating an ongoing, substantial

drain on its already limited resources.18 Indeed, USPS has for a number of years been deferring

necessary capital investments in order to preserve liquidity to meet these obligations, resulting in

a decline in the quality of service, including rates of on-time mail delivery.19 In early April, the

USPS Board of Governors requested $75 billion in emergency funds from Congress, to “ensure

continued delivery of essential information, packages, and services,” consisting of a $25 billion

emergency appropriation to offset coronavirus-related losses, a $25 billion grant to fund “shovel-


16
    In February 2020, the House of Representatives passed a bill, by a vote of 309-106, to end
this prefunding mandate. Identical legislation was recently introduced in the Senate by
Republican Senator Steve Daines of Montana and Democrat Brian Schatz of Hawaii.
17
   Pandemic Response Accountability Committee, Top Challenges Facing Federal Agencies:
COVID-19 Emergency Relief and Response Efforts (June 2020), available at
https://www.oversight.gov/sites/default/files/oig-reports/Top Challenges Facing Federal
Agencies - COVID-19 Emergency Relief and Response Efforts_1.pdf
18
   Jacob Bogage, Under Siege from Trump, U.S. Postal Service Finds Surprising Financial
Upside in Pandemic, Wash. Post (June 25, 2020),
https://www.washingtonpost.com/business/2020/06/25/postal-service-packages-coronavirus/
19
   Id.; Pandemic Response Accountability Committee, Top Challenges Facing Federal Agencies:
COVID-19 Emergency Relief and Response Efforts (June 2020), available at
https://www.oversight.gov/sites/default/files/oig-reports/Top Challenges Facing Federal
Agencies - COVID-19 Emergency Relief and Response Efforts_1.pdf;
https://about.usps.com/news/testimony/2019/pr19_pmg0430.htm (testimony of Postmaster
General Megan J. Brennan, describing deferral of capital projects)




                                                 10
             Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 11 of 32




ready” projects to modernize the Postal Service, and access to $25 billion in unrestricted

borrowing authority from the Treasury Department.20

            26.      COVID-19 has also placed significant additional strain on USPS personnel and

the agency’s ability to perform its job. The majority of USPS’s 630,000 employees are essential

workers who are unable to work remotely. As of mid-June – well before the current wave of

infections in the southern and western United States – more than 3,000 postal workers had tested

positive for COVID-19, 67 had died of the virus, and 5,800 were under quarantine.21

     III.         Voting By Mail Is Especially at Risk

            27.      USPS’s difficulties handling mail voting predate the pandemic. A report by the

USPS OIG following the November 2018 mid-term elections found that 95.6% of election mail

nationally was delivered on time, just short of the agency’s goal of 96%. But even that figure

represents a significant number of late or undelivered ballots. And the seven worst performing

USPS facilities, including facilities in Florida, Ohio and Wisconsin, delivered on average only

84.2% of election mail on time.22




20
  Postmaster General Warns Committee of Dire Consequences Without Congressional Action
(Apr. 9, 2020), https://oversight.house.gov/news/press-releases/postmaster-general-warns-
committee-of-dire-consequences-without-congressional
21
   Ryan McCarthy & Maryam Jameel, The Postal Service is Steadily Getting Worse – Can It
Handle a National Mail-In Election?, ProPublica (June 15, 2020),
https://www.propublica.org/article/the-postal-service-is-steadily-getting-worse-can-it-handle-a-
national-mail-in-election; Pandemic Response Accountability Committee, Top Challenges
Facing Federal Agencies: COVID-19 Emergency Relief and Response Efforts (June 2020),
available at https://www.oversight.gov/sites/default/files/oig-reports/Top Challenges Facing
Federal Agencies - COVID-19 Emergency Relief and Response Efforts_1.pdf
22
   Office of Inspector General, USPS, Service Performance of Election and Political Mail
During the 2018 Midterm and Special Elections (Nov. 4, 2019), available at
https://www.uspsoig.gov/sites/default/files/document-library-files/2019/19XG010NO000.pdf




                                                    11
            Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 12 of 32




           28.   In 2019, the agency’s performance deteriorated significantly. USPS made on-

time delivery of only 80.88% of its three-to-five day single-piece first class mail, the method by

which many absentee ballots are sent. Thus, even if USPS were to maintain its pre-pandemic

pace, in close races that might be decided by only a few percentage points – or, as in the 2016

presidential election, in some states by as slim a margin as less than one percent – there is a real

risk that the result could be determined by lost or delayed ballots.23

           29.   The experience of voting by mail in recent primaries gives every reason to fear

that outcome. Across the country, voters and state election officials have reported mail ballots

that were badly delayed or never delivered. As a result, thousands of American voters were

disenfranchised.

           30.   For example, after Ohio’s April 28 primary, it was discovered that hundreds of

ballots had not been returned by USPS to Ohio election officials in time to be counted. This

came after election mail delivery had been so slow that the Ohio secretary of state publicly

warned voters to mail their ballots early and encouraged USPS to hire more staff to handle the

volume. Ballots were similarly delayed or not delivered in New Jersey and Maryland, and so

many voters in Washington, D.C. complained of undelivered ballots that election officials

allowed them to submit ballots by email. In Pennsylvania, the governor extended the deadline

for receipt of absentee ballots in certain counties after numerous complaints of delays.24




23
   Ryan McCarthy & Maryam Jameel, The Postal Service is Steadily Getting Worse – Can It
Handle a National Mail-In Election?, ProPublica (June 15, 2020),
https://www.propublica.org/article/the-postal-service-is-steadily-getting-worse-can-it-handle-a-
national-mail-in-election
24
     Id.




                                                 12
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 13 of 32




       31.     Wisconsin’s experience is particularly instructive. Following the state’s April 7,

2020 election – in which thousands of ballots were either delayed or never delivered – a

bipartisan group of Wisconsin federal elected officials (Republican Senator Ron Johnson,

Republican Representative Bryan Steil, Democratic Senator Tammy Baldwin and Democratic

Representative Gwen Moore) asked the USPS Office of the Inspector General (“OIG”) to

conduct an investigation.

       32.     After sharing its findings and receiving input from USPS management, OIG

issued the report of its investigation on July 7, 2020.25

       33.     OIG identified numerous errors by USPS, including tubs of ballots that were

never delivered and ballots that had not been postmarked. OIG also identified approximately

150 ballots that a mail carrier erroneously and repeatedly returned to a village election office

without delivering them to voters. To help prevent these errors in the future, OIG recommended

that the USPS Acting Vice President, Great Lakes Area, (i) “develop and implement a plan to

communicate with the Wisconsin Election Commission and associated election offices”

regarding vote-by-mail deadlines; (ii) encourage Wisconsin election districts to use Intelligent

Mail Barcodes (IMbs); and (iii) teach election officials how to design ballots that can be easily

read and delivered by USPS mail carriers. OIG also reminded USPS of the importance of using

a political mail log to track all election mail, a critical step that had been overlooked in some

instances, making it difficult for USPS personnel to track and determine how certain ballots had

gone undelivered.




25
   Office of Inspector General, USPS, Timeliness of Ballot Mail in the Milwaukee Processing &
Distribution Center Service Area (July 7, 2020), available at
https://www.uspsoig.gov/sites/default/files/document-library-files/2020/20-235-R20.pdf




                                                  13
          Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 14 of 32




         34.    Significantly, OIG also found that many of the errors identified in Wisconsin

represented “potential nationwide issues” USPS could expect to encounter in administering

future elections, including the failure to use IMbs and improper postmarking.

         35.    There is every reason to believe the challenges facing USPS will grow as the

November general election nears and USPS is tasked with processing all of the nation’s mail

ballots simultaneously.

         36.    According to an analysis published by the Washington Post on August 8, at least

76% of American voters – nearly 180 million people – will be eligible to vote by mail in

November. Of those, 21 million live in states that have agreed to accept fear of the coronavirus

as a valid basis for voting by mail, or have changed their policies to become “no excuse” states.

And an additional 57 million voters reside in the 34 states (and the District of Columbia) that

already permitted anyone to vote by absentee mail ballot, and in some cases are now making the

process easier, by sending either ballot applications or ballots to all voters.26 For example:

     •   In California, Governor Gavin Newsom signed a law in June directing election officials
         to mail a ballot to each of California’s nearly 21 million registered voters for the
         November election.27

     •   Ohio, similarly, has stated that it intends to send absentee ballot applications to all
         registered voters in the state.28


26
   Kate Rabinowitz & Brittany Renee Mayes, At Least 76% of American Voters Can Cast Ballots
by Mail in the Fall, Wash. Post (Aug. 7, 2020),
https://www.washingtonpost.com/graphics/2020/politics/vote-by-mail-states/
27
   California Assembly Bill No. 180 (June 18, 2020),
https://leginfo.legislature.ca.gov/faces/billTextClient.xhtml?bill_id=201920200AB860; The
Associated Press, 100,000 Mail-In Votes Went Uncounted in California’s Primary, N.Y. Times
(July 13, 2020), https://www.nytimes.com/aponline/2020/07/13/us/ap-us-election-2020-
california-uncounted-votes-2nd-ld-writethru.html?searchResultPosition=3;
https://leginfo.legislature.ca.gov/faces/billTextClient.xhtml?bill_id=201920200AB860
28
  Sharon Bernstein, Ohio Set to Send All Voters Absentee Ballot Applications before
Presidential Election, Reuters (June 15, 2020), https://www.reuters.com/article/us-usa-election-



                                                   14
            Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 15 of 32




     •     In Alaska, voters 65 and over will automatically be mailed an absentee application for the
           general election.29

     •     South Dakota and Idaho automatically mailed absentee applications to voters ahead of
           their primaries, allowing voters to also request a ballot for the general election.30

     IV.         A Successful Vote-By-Mail Process Requires Collaboration Between USPS and
                 State Election Officials

           37.      In the same report on Wisconsin’s election, OIG emphasized the importance of a

robust outreach program to state and local election officials, noting that USPS personnel in each

area and district are assigned the role of Political and Election Mail coordinator.

           38.      Currently, many states have absentee ballot rules that do not take into account the

limitations of USPS delivery service – even when that service is operating well. OIG identified

11 states that allow voters to request an absentee ballot three days or fewer before the election.

According to OIG, this time period “d[id] not provide sufficient time for election offices to

generate a ballot and for the Postal Service to process and deliver the ballots to voters before the

election.” For an additional 13 states with deadlines ranging from four to six days before the




ohio/ohio-set-to-send-all-voters-absentee-ballot-applications-before-presidential-election-
idUSKBN23N00Q
29
   COVID-19 Information for Voters and Election Officials, Alaska Division of Elections,
https://www.elections.alaska.gov/Core/COVID19faq.php
30
   Press Release, Office of the Secretary of State, South Dakota (April 10, 2020),
https://sdsos.gov/elections-voting/assets/AbsenteeBallotRequestApplicationsPressRelease.pdf;
Kate Rabinowitz & Brittany Renee Mayes, At Least 76% of American Voters Can Cast Ballots
by Mail in the Fall, Wash. Post (Aug. 7, 2020),
https://www.washingtonpost.com/graphics/2020/politics/vote-by-mail-states/




                                                     15
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 16 of 32




election, OIG found that even that extended time period “put ballots at high risk of not being

delivered to voters before an election.”31

       39.     OIG’s report echoed a May 29, 2020 letter from USPS General Counsel and

Executive Vice President Thomas J. Marshall to state election officials. Mr. Marshall

recommended that states require that voters “mail their return ballots at least 1 week prior to the

due date established by state law,” and noted it was “critical that the Postal Service’s delivery

standards be kept in mind when informing voters how to successfully participate in an election

using the mail.”32

       40.     Many states have had to build or substantially revamp large vote-by-mail

operations on short notice in order to handle the huge increase in mail-in ballots. In order to do

so effectively, officials in those states need to learn and be able to conform to USPS protocols for

processing election mail. To that end, the agency has reportedly been in close contact with state

and local officials in order to prepare them for November. In a statement to the Washington Post

in mid-July, USPS said:

               As we anticipate that many voters may choose to use the mail to
               participate in the upcoming elections due to the impacts of the
               COVID-19 pandemic, we are conducting . . . outreach with state,
               county and local election officials and Secretaries of State so that
               they can make informed decisions and educate the public about
               what they can expect when using the mail to vote.33


31
   Office of Inspector General, USPS, Timeliness of Ballot Mail in the Milwaukee Processing &
Distribution Center Service Area (July 7, 2020), available at
https://www.uspsoig.gov/sites/default/files/document-library-files/2020/20-235-R20.pdf
32
   Letter from Thomas J. Marshall, General Counsel/Executive Vice President, USPS, to State
Election Officials (May 29, 2020), available at https://about.usps.com/newsroom/national-
releases/2020/2020-05-29-marshall-to-election-officials-re-election-mail.pdf
33
   Michelle Ye Hee Lee, Scattered Problems with Mail-In Ballots This Year Signal Potential
November Challenges for Postal Service, Wash. Post (July 15, 2020),
https://www.washingtonpost.com/politics/scattered-problems-with-mail-in-ballots-this-year-



                                                 16
           Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 17 of 32




          41.      Similarly, the USPS OIG recommended, in its report on the Wisconsin election,

that USPS personnel engage in outreach with state election officials to confirm they understand

proper mailpiece addressing and design, and coordinate with election offices to ensure they are

aware of proper ballot mailing procedures. USPS management agreed with these

recommendations. In its response to OIG’s statement that the agency should “develop and

implement an action plan with timelines” to address the national issues identified by OIG, USPS

management assured OIG that USPS “has been and will continue to conduct outreach with state

and local election officials,” and that “[t]he plan includes regularly scheduled meetings with

Secretaries of State and various state and local election officials as well as bi-weekly meetings

with stakeholders on topics such as mail standards versus state’s election timelines, IMb, and

informed delivery.”34

          42.      Outreach and coordination between USPS and state election offices is critical,

given the likelihood that the COVID-19 pandemic, which has led so many citizens to elect to

vote by mail, will not have abated – and may well have worsened – in the coming months.

Voting in person is likely to remain problematic and unattractive to millions of voters who will

expect to be able to exercise the franchise – safely and effectively – by mail.

     V.         USPS Has Been Weakened By Management Changes and Other Actions
                Initiated by President Trump

          43.      Beginning well before the pandemic, President Trump has repeatedly attacked the

Postal Service. Initially, the president focused on the rates charged by USPS to deliver mail for


signal-potential-november-challenges-for-postal-service/2020/07/15/0dfb8b42-c216-11ea-b178-
bb7b05b94af1_story.html
34
   Office of Inspector General, USPS, Timeliness of Ballot Mail in the Milwaukee Processing &
Distribution Center Service Area (July 7, 2020), available at
https://www.uspsoig.gov/sites/default/files/document-library-files/2020/20-235-R20.pdf




                                                   17
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 18 of 32




large shippers, especially Amazon, despite evidence that its contract with Amazon is in fact

profitable for the agency. On April 24, after months of criticism, the president called USPS “a

joke” and threatened to block any emergency aid to the agency unless it quadrupled prices for

package delivery.35

       44.     In recent months, President Trump has expanded his attacks on USPS to

specifically target voting by mail. In the face of the data demonstrating that all forms of voter

fraud, including fraud related to voting by mail, are extremely rare, the president has

continuously challenged the legitimacy of absentee voting, insisting, without evidence, that fraud

is common. According to calculations by the New York Times, President Trump made five

dozen false claims about mail balloting from April to June 24. Proceeding on the basis of these

false assertions, the president has insisted that the 2020 election would be, “in [his] opinion, the

most corrupt election in the history of our country.”36

       45.     During the same period, President Trump has frustrated Congressional efforts to

shore up postal services before the 2020 election. The loan facility authorized months ago in the

CARES Act, but not approved until late July, contains conditions agreed upon by Secretary

Mnuchin and recently appointed Postmaster General Louis DeJoy. It requires USPS to provide

proprietary and previously confidential financial information to Treasury, including its



35
   Lisa Rein & Jacob Bogage, Trump Says He Will Block Coronavirus Aid for U.S. Postal
Service if It Doesn’t Hike Prices Immediately, Wash. Post (Apr. 24, 2020),
https://www.washingtonpost.com/us-policy/2020/04/24/trump-postal-service-loan-treasury/;
Myah Ward, Trump: Postal Service is a ‘Joke’ That Must Raise Prices to Get Bailout Money,
Politico (Apr. 24, 2020), https://www.politico.com/news/2020/04/24/trump-us-postal-service-
coronavirus-bailout-206851
36
   Maggie Haberman, Nick Corasaniti & Linda Qiu, Trump’s False Attacks on Voting by Mail
Stir Broad Concern, N.Y. Times (June 24, 2020),
https://www.nytimes.com/2020/06/24/us/politics/trump-vote-by-mail.html




                                                 18
        Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 19 of 32




Negotiated Service Agreements with Amazon and others. The maximum borrowing is $10

billion, well short of USPS’s original $75 billion request; funds will be made available only for

operating expenses, not capital improvements, and only if, “due to the COVID-19 emergency . . .

USPS will not be able to fund operating expenses without borrowing money;” the agency must

spend any money it borrows within thirty days; and it cannot access any of the funds if it has a

cash balance of more than $8 billion.37

       46.     President Trump has also taken steps to effect change at USPS from within.

Following the retirement of Megan J. Brennan as Postmaster General, the president in May

installed Mr. DeJoy in that position, in the midst of the dispute between Secretary Mnuchin and

USPS. Mr. DeJoy is the first Postmaster General in nearly two decades without prior experience

at USPS.38 He is a major Republican donor who, as of his appointment, had donated $360,000 in

2020 alone to Trump Victory, a super PAC supporting the President’s re-election campaign. Mr.

DeJoy had no prior experience at USPS.39 According to financial disclosure forms submitted by

his wife in connection with her nomination to be U.S. Ambassador to Canada, Mr. DeJoy and his

wife together have between 30.1 and 75.3 million in assets in USPS competitors or contractors.40


37
  Letter from Steven T. Mnuchin, U.S. Secretary of the Treasury, to Louis DeJoy, U.S.
Postmaster General (July 28, 2020), available at https://federalnewsnetwork.com/wp-
content/uploads/2020/07/2020-07-29-UST-Production-summary-of-terms.pdf
38
 Matthew Daly, The Associated Press, Congress urges Postal Service to undo changes slowing
mail (Aug. 6, 2020), https://apnews.com/a291ebc31c5638aa5a9adafc2ff2b430.
39
   Alan Rappeport, Postal Service Pick with Ties to Trump Raises Concerns Ahead of 2020
Election, N.Y. Times (May 7, 2020),
https://www.nytimes.com/2020/05/07/us/politics/postmaster-general-louis-
dejoy.html?searchResultPosition=10
40
   Jacob Bogage, Trump Ally Takes Over Crisis-Ridden Postal Service as Top Senate Democrat
Demands Inquiry on Hiring, Wash. Post (June 15, 2020),
https://www.washingtonpost.com/business/2020/06/15/trump-postal-service-dejoy/




                                                19
        Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 20 of 32




       47.     Many in the postal community have expressed concern regarding Mr. DeJoy’s

appointment. In an interview with the Washington Post, Mark Dimondstein, president of the

American Postal Workers Union, which represents approximately 200,000 USPS employees,

noted Mr. DeJoy’s status as “a megadonor of President Trump,” adding that, “on the surface,

there’s a real worry about cronyism and patronage and whether someone is being put into place

to carry out an agenda. We hope that’s not the case.”41

       48.     Postmaster General DeJoy took office on June 15, coinciding with the departure

of at least two key USPS administrators. Ronald Stroman, the Deputy Postmaster General and

the lead coordinator on election outreach related to voting by mail, resigned from USPS effective

June 1. David Williams, the Democratic Vice Chairman of the USPS board of governors and a

former USPS Inspector General, resigned in May, reportedly due to disagreement with the

potential oversight sought by the Treasury Department and what he considered to be

unprecedented politicization of the agency.42

       49.     Shortly after taking office, Mr. DeJoy began to implement major structural

changes at USPS, warning agency employees that USPS would not survive if it did not act

quickly to cut costs. The measures put forward by Mr. DeJoy reportedly include prohibiting


41
   Michelle Ye Hee Lee, Scattered Problems with Mail-In Ballots This Year Signal Potential
November Challenges for Postal Service, Wash. Post (July 15, 2020),
https://www.washingtonpost.com/politics/scattered-problems-with-mail-in-ballots-this-year-
signal-potential-november-challenges-for-postal-service/2020/07/15/0dfb8b42-c216-11ea-b178-
bb7b05b94af1_story.html
42
   Ryan McCarthy & Maryam Jameel, The Postal Service is Steadily Getting Worse – Can It
Handle a National Mail-In Election?, ProPublica (June 15, 2020),
https://www.propublica.org/article/the-postal-service-is-steadily-getting-worse-can-it-handle-a-
national-mail-in-election; Alan Rappeport, Postal Service Pick with Ties to Trump Raises
Concerns Ahead of 2020 Election, N.Y. Times (May 7, 2020),
https://www.nytimes.com/2020/05/07/us/politics/postmaster-general-louis-
dejoy.html?searchResultPosition=10




                                                20
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 21 of 32




overtime and curtailing the use of other techniques that local postmasters use to handle staffing

shortages, and directing postal workers to leave behind mail for the following day if the plant is

running behind in processing. Typically, postal workers are trained not to leave letters behind

and, if necessary, to make multiple trips in a day to ensure all mail is delivered.43 After initial

denials from USPS General Counsel Marshall that these changes “originated from Postal Service

Headquarters,” Postmaster General DeJoy acknowledged having instituted them.44

       50.     Members of Congress have expressed concern that these changes could lead to

dangerous delays in election mail, raising the question why they would be implemented, with

little notice or transition, in an election year in the middle of a pandemic, with unprecedented

voting by mail about to occur. On July 20, Representative Carolyn Maloney, Chair of the House

Committee on Oversight and Reform, along with Representatives Gerald Connolly (Chair of the

Subcommittee on Government Operations of the Committee on Oversight and Reform, which

has legislative jurisdiction over the Postal Service), Stephen Lynch, and Brenda Lawrence, wrote

to Postmaster General DeJoy seeking further information on the new policies reported in the

Washington Post:

       While these changes in a normal year would be drastic, in a presidential election
       year when many states are relying heavily on absentee mail-in ballots, increases
       in mail delivery timing would impair the ability of ballots to be received and




43
   Jacob Bogage, Postal Service Memos Detail ‘Difficult’ Changes, Including Slower Mail
Delivery, Wash. Post (July 14, 2020),
https://www.washingtonpost.com/business/2020/07/14/postal-service-trump-dejoy-delay-mail/
44
   Jacob Bogage, Top Democrats Say Postmaster General Acknowledged New Policies That
Workers Say Are Delaying Mail, Wash. Post (Aug. 6, 2020),
https://www.washingtonpost.com/politics/2020/08/06/top-democrats-say-postmaster-general-
acknowledged-new-policies-that-workers-say-are-delaying-mail/?hpid=hp_politics1-8-
12_postmaster-734pm%3Ahomepage%2Fstory-ans




                                                  21
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 22 of 32




       counted in a timely manner – an unacceptable outcome for a free and fair
       election.45

       51.     USPS General Counsel Marshall responded on July 22, stating that the documents

describing these changes were not “official USPS memoranda,” and that they had been

distributed in a limited area by a “mid-level manager.” Representative Maloney (along with a

number of her House colleagues) wrote again to Mr. DeJoy on August 6, noting that USPS had

failed to explain how the directives had come about, or how Postal Service officials came to

believe they should be implemented.46 As noted, Postmaster General DeJoy later acknowledged

having instituted the directives.47

       52.     On July 16, two days after the new policies were reported in the Washington Post

article, five senators wrote to the Postmaster General seeking information on the Postal Service’s

preparedness for the expected influx of election mail caused by the pandemic.48 The senators

requested that USPS provide regular briefings to Congress on its election mail plan, and


45
  Reuters, House Democrats Press U.S. Postal Service on Plans to Delay Mail, N.Y. Times
(July 20, 2020), https://www.nytimes.com/reuters/2020/07/20/us/20reuters-usa-
postoffice.html?searchResultPosition=1
46
   Letter from the Committee on Oversight and Reform to Louis DeJoy, U.S. Postmaster General
(Aug. 6, 2020), available at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2020-08-
06.CBM%20et%20al.%20to%20DeJoy-
%20PMG%20re%20Postal%20Standards%20Changes.pdf
47
   Jacob Bogage, Top Democrats Say Postmaster General Acknowledged New Policies That
Workers Say Are Delaying Mail, Wash. Post (Aug. 6, 2020),
https://www.washingtonpost.com/politics/2020/08/06/top-democrats-say-postmaster-general-
acknowledged-new-policies-that-workers-say-are-delaying-mail/?hpid=hp_politics1-8-
12_postmaster-734pm%3Ahomepage%2Fstory-ans
48
   Letter from Senators Charles E. Schumer, Amy Klobuchar, Thomas R. Carper, Brian Schatz
and Cory A. Booker to Louis DeJoy, U.S. Postmaster General (July 16, 2020), available at
https://www.democrats.senate.gov/imo/media/doc/Final%20-
%20letter%20to%20PMG%20DeJoy%2013%20(002).pdf




                                               22
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 23 of 32




specifically requested that USPS produce to Congress many of the same documents that are

requested by Plaintiff under FOIA. Despite the senators’ request that these documents be

provided by July 29, USPS has largely still failed to act.49

       53.     Similarly, Senator Kamala Harris wrote to Postmaster General DeJoy on July 27,

“seeking information on how operational changes reportedly being imposed by you will affect

the ability of Americans to rely on the Postal Service to vote by mail in the upcoming

elections.”50 Senator Harris, too, has not received any response. An August 7 letter sent to the

USPS OIG by Representative Maloney, Senator Elizabeth Warren and others stated that the

responses to congressional requests have been “seriously lacking” and requested that OIG open

an investigation.51

       54.     In fact, according to postal workers and union officials, these new policies have

already resulted in at least a two-day delivery delay in various parts of the country, even for

Express Mail. More mail is being sorted manually, adding to the delays, as have scheduling and

route changes.52 USPS management officials have acknowledged these delivery delays, but



49
   Letter from Elizabeth Warren, Carolyn Maloney, et al. to Tammy Whitcomb, USPS Inspector
General (Aug. 7, 2020), available at
https://www.warren.senate.gov/imo/media/doc/2020.08.07%20Letter%20to%20Postal%20Servi
ce%20IG.pdf
50
   Letter from Kamala Harris to Louis DeJoy, U.S. Postmaster General (July 27, 2020), available
at https://www.harris.senate.gov/imo/media/doc/200727-Sen.HarrisLetterToUSPSPMGDeJoy-
OperationalChangesAndVoteByMail.pdf
51
   Letter from Elizabeth Warren, Carolyn Maloney, et al. to Tammy Whitcomb, USPS Inspector
General (Aug. 7, 2020), available at
https://www.warren.senate.gov/imo/media/doc/2020.08.07%20Letter%20to%20Postal%20Servi
ce%20IG.pdf
52
   Michelle Ye Hee Lee & Jacob Bogage, Postal Service Backlog Sparks Worries That Ballot
Delivery Could Be Delayed in November, Wash. Post (July 30, 2020),
https://www.washingtonpost.com/politics/postal-service-backlog-sparks-worries-that-ballot-



                                                 23
            Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 24 of 32




claim the recent changes are meant to “ensure the agency will be financially stable” and that any

“service impacts . . . will be monitored and temporary as the root causes of any issues will be

addressed as necessary and corrected as appropriate.”53

     VI.         There Is an Urgent Need for the Requested Records to Be Produced on an
                 Expedited Basis and Made Widely Available to the Public

           55.      Amidst widespread reporting suggesting USPS is not well prepared for the 2020

election, the agency has failed to share its plans fully with Congress or the public. USPS has

published some of its outreach material, including its Official Election Mail Kit (Kit 600) and

USPS General Counsel Marshall’s May 29 follow-up letter.54 But as the Congressional requests

for information reflect, there remains a considerable amount of relevant material that USPS has

not shared with the public.

           56.      At the same time, some in the Congress have proposed significant changes in the

voting by mail process. Senators Amy Klobuchar and Ron Wyden, joined by 24 of their

colleagues, introduced the Natural Disaster and Emergency Ballot Act of 2020, which, among

other things, would ensure that all states provide for no-excuse absentee voting, begin counting

votes cast during early voting or by mail or online, in fashion designed to avoid delays on


delivery-could-be-delayed-in-november/2020/07/30/cb19f1f4-d1d0-11ea-8d32-
1ebf4e9d8e0d_story.html
53
   Jacob Bogage, Top Democrats Say Postmaster General Acknowledged New Policies That
Workers Say Are Delaying Mail, Wash. Post (Aug. 6, 2020),
https://www.washingtonpost.com/politics/2020/08/06/top-democrats-say-postmaster-general-
acknowledged-new-policies-that-workers-say-are-delaying-mail/?hpid=hp_politics1-8-
12_postmaster-734pm%3Ahomepage%2Fstory-ans
54
   USPS, Your 2020 Official Election Mail Kit 600 (Jan. 2020), available at
https://about.usps.com/kits/kit600.pdf; Letter from Thomas J. Marshall, General
Counsel/Executive Vice President, USPS, to State Election Officials (May 29, 2020), available
at https://about.usps.com/newsroom/national-releases/2020/2020-05-29-marshall-to-election-
officials-re-election-mail.pdf




                                                   24
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 25 of 32




Election Day; and direct all states that do not already use ballot tracking systems to use

envelopes with an IMb (intelligent mail) barcode to allow voters to track their ballot for the 2020

and subsequent elections.55

       57.      In order to facilitate public input and debate in connection with ensuring a fair

election in November, it is critical that the materials requested by Plaintiff be fully shared with

the public as promptly as possible. This is particularly the case given the Trump

Administration’s well-documented hostility toward USPS. As noted, Postmaster General DeJoy

appears to be cutting USPS programs and reducing service exactly when USPS should be

ramping up to handle the historic levels of mail voting that experts predict for November.

       58.     Whatever may be the appropriate policy responses to the substantial increase in

voting by mail this November, it is clear that USPS’s preparations for and ability to deal with

that surge are critical matters for public debate and Congressional consideration. Public

understanding of the information and documents sought by Plaintiff’s FOIA requests is an

indispensable part of that debate. And, given the imminence of early voting and the fast

approaching November 3 election, Plaintiff’s requests should be responded to on an expedited

basis, “jumping the queue” over other, non-urgent FOIA requests.




55
   Natural Disaster and Emergency Ballot Act (NDEBA) of 2020 One Pager, available at
https://www.wyden.senate.gov/imo/media/doc/Natural%20Disaster%20and%20Emergency%20
Ballot%20Act%20of%202020%20One%20Pager.pdf




                                                 25
            Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 26 of 32




     VII.      Plaintiff’s FOIA Requests

         59.      On June 22 and June 23, Plaintiff sent two FOIA requests to USPS seeking

documents related to the agency’s preparations for the anticipated surge in voting by mail in the

2020 general election.56 In the June 22 request, Plaintiff sought a single, specific document:

         The outreach plan that was current as of June 15, 2020, governing contacts with state
         election officials and political parties regarding the anticipated increase in the volume of
         election mail in the 2020 general election.

         60.      In its June 23 request, Plaintiff sought additional documents related to USPS’s

vote-by-mail preparations. The request covered a short time frame, the period from March 1,

2020 through the date on which USPS conducted searches for responsive documents. It was

narrowly tailored to request documents bearing on clearly defined – and clearly relevant –

subject matters:

     •   outreach and contacts between USPS and state election officials and political parties
         relating to handling the anticipated increased volume of election mail, and an
         organizational chart listing the USPS personnel involved in that outreach (nos. 1, 2 and
         3);

     •   records of communications with state and local election officials (no. 4);

     •   records with vendors relating to election-related products and services (no. 5);

     •   records of employee training on handling of election mail (no. 6);

     •   policies and procedures concerning delivery of election mail, including delivery of
         election mail without postage and delivery of election mail in certain specific states (nos.
         7 and 8);

     •   records relating to the performance of delivery of election mail in the primaries (no. 9);
         and



56
  Plaintiff’s June 22, 2020 and June 23, 2020 requests are attached to this Complaint as Exhibits
A and B, respectively.




                                                  26
          Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 27 of 32




     •   communications between either the Postmaster General or the Board of Governors and
         any of Treasury, DOJ or OMB (no. 10).

         61.    Plaintiff requested expedited processing of its requests, pursuant to 5 U.S.C. §

552(a)(6)(E) and 39 C.F.R. § 265.5(c)(1)(ii), which provide for expedited processing where there

is “[a]n urgency to inform the public about an actual or alleged Federal Government activity,”

and the requests were “made by a person who is primarily engaged in disseminating

information.” 39 C.F.R. § 265.5(c)(1)(ii). In support, Plaintiff described the numerous reasons

for “public concern” regarding USPS’s readiness to carry out its “crucial responsibility” to

prepare for the anticipated surge in voting by mail in the November general election. Plaintiff

additionally demonstrated (as this Court has previously held, Protect Democracy Project, Inc. v.

U.S. Dep’t of Def., 263 F. Supp. 3d 293, 299 (D.D.C. 2017)), that it is an entity “primarily

engaged in disseminating information,” and expressed its intention to share all materials obtained

through these requests with the public.

         62.    Finally, Plaintiff sought a fee waiver pursuant to 5 U.S.C. § 552(a)(4)(A)(iii) on

the ground that “disclosure of the information is in the public interest because it is likely to

contribute significantly to public understanding of the operations or activities of the government

and is not primarily in the commercial interest of the requester.”

     VIII. USPS Responses and Further Statement by Plaintiff in Support of Its Requests

         63.    USPS Senior Government Information Specialist (A) Brenda L. Rahe responded

to Plaintiff’s requests on June 29, 2020.57 Ms. Rahe stated that she had forwarded Plaintiff’s




57
   USPS’s June 29, 2020 responses to Protect Democracy’s June 22, 2020 and June 23, 2020
requests are attached to this Complaint as Exhibits C and D, respectively.



                                                  27
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 28 of 32




requests to the agency officials having jurisdiction over the subject matter of Plaintiff’s requests

for action and direct response to Plaintiff.58

        64.    Ms. Rahe further stated that USPS was denying Plaintiff’s request for expedited

treatment, noting that

               FOIA requests shall be processed on an expedited basis whenever it is
               determined that they involve: “(i) circumstances in which the lack of
               expedited processing could reasonably be expected to pose an imminent
               threat to the life or physical safety of an individual; (ii) an urgency to
               inform the public about an actual or alleged Federal Government activity,
               if made by a person who is primarily engaged in disseminating
               information.” 39 C.F.R. § 265.5(c)(1).

        65.    Purportedly applying this standard, Ms. Rahe contended that Plaintiff’s request

did not qualify for expedited treatment, citing and quoting the applicable regulation, without

more:

               Here, you failed to explain how the lack of expedited processing could
               reasonably be expected to pose an imminent threat to the life or physical
               safety of an individual. The records you requested seem to have no
               bearing on the life or physical safety of an individual. You also failed to
               “establish a particular urgency to inform the public about the government
               activity involved in the request – one that extends beyond the public’s
               right to know about government activity generally.” 39 C.F.R. §
               265.5(c)(2). Thus, we are denying your request for expedited processing.

        66.    Far from failing to establish an urgency to inform the public, Plaintiff in its letter

requests made out a detailed factual predicate for its claim of urgent need – starting with the

anticipated upsurge in voting by mail in an election just months away, along with the problems

that occurred in recently conducted primary elections and reasons for concern about USPS’s




58
  Because she found that Plaintiff’s June 22 letter request for the USPS election outreach plan
was covered by Item No. 1 in Plaintiff’s June 23 letter, USPS closed Plaintiff’s June 22 request
as duplicative.




                                                 28
           Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 29 of 32




readiness for November. Citing and quoting the relevant standard, prefaced by the words, “You

also failed to establish,” does not begin to rebut Plaintiff’s showing.

          67.   Finally, Ms. Rahe stated that USPS was granting Plaintiff’s request for a fee

waiver.

          68.   By letter dated July 10, 2020, Plaintiff USPS Sales Support Specialist Merl L.

Stanley, responding to items 1 through 9 in Plaintiff’s June 23 request, asserted that they were

overbroad and unreasonably burdensome, and therefore “could not be processed as formulated:”

                While we wish to fully cooperate in processing your request, your requests
                are extremely broad as they seek, “Any and all records reflecting,
                discussing or otherwise relating to . . .” The type of search necessary to
                process this request would involve an extensive electronic and manual
                search of nearly the entire Postal Service, and would likely take thousands
                of hours to review all the potentially responsive records on a line by line
                basis.59

          69.   Mr. Stanley further stated that USPS would “take no further action” on Plaintiff’s

requests until Plaintiff provided “more definitive information concerning the records [it sought].”

          70.   Plaintiff responded by email on July 15, 2020.60 Plaintiff disputed USPS’s

assertion that Plaintiff’s request was overbroad, noting that the request was limited as to both

timeframe and subject matter. Specifically, Plaintiff’s request sought only documents from

March 1, 2020 through the date that searches are conducted, and (except for item no. 10, which

the agency has since responded to, see ¶ 73 infra) was limited to materials concerning USPS’s

preparations for, conduct of, and outreach to states regarding expanded voting by mail in the

November general election. Plaintiff further pointed out that, under FOIA, it is generally the



59
   Defendant’s July 10, 2020 letter, further responding and objecting to Plaintiff’s requests, is
attached to this Complaint as Exhibit E.
60
   Protect Democracy’s July 15, 2020 email, responding to Defendant’s objections, is attached to
this Complaint as Exhibit F.



                                                 29
         Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 30 of 32




agency’s obligation, and not the requestor’s, to identify likely custodians of responsive

documents and to conduct searches for those materials.

       71.     Nevertheless, as a show of good faith, Plaintiff offered to work with USPS to

narrow the requests, writing:

               It is nevertheless in all our interests to minimize the burden that
               this request would impose on the Postal Service. Thus, if you have
               any specific information on which aspects of the request impose
               disproportionate burdens, or any suggestions on how to streamline
               the request, [Protect Democracy] would be happy to hear from you
               and work with you to narrow the request.

Plaintiff also volunteered to further narrow its requests to records located in the offices of a

limited number of senior USPS officials: the Postmaster General, the Deputy Postmaster

General, the Chief Operating Officer, the Area Operations Vice Presidents, and the General

Counsel.

       72.     Defendant has not responded to Plaintiff’s July 15 email.

       73.     As to Item 10 of the 1386 Request, Plaintiff received a letter from USPS Senior

Government Relations Liaison Jennifer Selde on July 21, 2020.61 Ms. Selde stated that USPS

had conducted a search for documents responsive to Plaintiff’s request, and “uncovered five (5)

pages of responsive documents, including three (3) emails and a two (2) page summary of a call

between Postal Service Board of Governors Chairman Robert M. Duncan, Postal Service

Governor Roman Martinez, and Secretary of Treasury Steven Mnuchin.”




61
  USPS’s July 21, 2020 letter is attached to this Complaint as Exhibit G. Item 10 asked for
“[a]ny and all records reflecting, discussing, or otherwise relating to communications between
the Postmaster General or members of the Board of Governors and any employee of the
Department of the Treasury, the Department of Justice, and the Office of Management and
Budget.”




                                                 30
           Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 31 of 32




          74.    Ms. Selde stated that USPS had determined to redact personal identifying

information from the responsive documents pursuant to FOIA Exemption 6, 5 U.S.C. §

552(b)(6). She further stated the two-page call summary would be withheld in full pursuant to

the deliberative process privilege, FOIA Exemption 5, 5 U.S.C. § 552(b)(5). Ms. Selde asserted

that the call summary was properly withheld because it “consist[ed] of deliberations between

agency officials all of which are predecisional and deliberative in nature.”

                                              COUNT I

                                 (Violation of FOIA, 5 U.S.C. § 552)

          75.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

          76.    Defendant is in violation of FOIA by failing, within the statutorily prescribed time

limit, to conduct a search that is reasonably likely to lead to the discovery of records responsive

to Plaintiff’s requests; by failing to gather and review documents responsive to Plaintiff’s

requests, and to determine and communicate the scope of the documents it intends to produce

and withhold, and the reasons for withholding any documents; by denying Plaintiff’s request for

expedited processing; and by unlawfully withholding records responsive to Plaintiff’s request.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court:

          (1) Order Defendant to grant Plaintiff’s request for expedited treatment;

          (2) Order Defendant, by a date certain, to conduct a search that is reasonably likely to

lead to the discovery of any and all records responsive to Plaintiff’s request;

          (3) Order Defendant, by a date certain, to demonstrate that it has conducted an adequate

search;

          (4) Order Defendant, within 24 hours of the issuance of this Court’s Order, to produce to

Plaintiff the USPS outreach plan requested in Plaintiff’s June 22, 2020 request;



                                                  31
        Case 1:20-cv-02214-TNM Document 1 Filed 08/12/20 Page 32 of 32




       (4) Order Defendant, within 21 days of the issuance of this Court’s Order or by another

date certain to be determined by the Court, to produce to Plaintiff any and all non-exempt

records or portions of records responsive to item nos. 1-9 in its June 23, 2020 request, as well as

a Vaughn index of any records or portions of records withheld due to a claim of exemption;

       (5) Enjoin Defendant from improperly withholding records responsive to Plaintiff’s

requests;

       (6) Grant Plaintiff an award of attorney fees and other reasonable litigation costs

pursuant to 5 U.S.C. § 552(a)(4)(E);

       (7) Grant Plaintiff such other relief as the Court deems appropriate.

Dated: August 12, 2020

                                              Respectfully submitted,

                                              /s/ Laurence M. Schwartztol

                                              Laurence M. Schwartztol
                                              THE PROTECT DEMOCRACY PROJECT, INC.
                                              15 Main Street, Suite 312
                                              Watertown, MA 02472
                                              Telephone: (202) 579-4582
                                              Facsimile: (929) 777-8428
                                              larry.schwarztol@protectdemocracy.org

                                              David S. Frankel*
                                              Harry P. Morgenthau*
                                              KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                              1177 Avenue of the Americas
                                              New York, New York 10036
                                              Telephone: (212) 715-9100
                                              dfrankel@kramerlevin.com
                                              hmorgenthau@kramerlevin.com

                                              Attorneys for Plaintiff

                                              *Motion for Admission Pro Hac Vice forthcoming




                                                32
